Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the closest prior art of record, Lim to US 2020/0402906 (same applicant), teaches an integrated circuit device comprising:
a plurality of conductive lines 130 (i.e. gate electrodes, [0043]) extending in a horizontal direction parallel to a main surface of a substrate 101 and overlapping one another in a vertical direction vertical to the main surface, on the substrate 101 (Fig. 5B);
a plurality of insulation layers 120 ([0043]) each between two adjacent conductive lines 130 of the plurality of conductive lines 130 to extend in the horizontal direction (Fig. 5B);
a channel layer 145 extending in the vertical direction in a channel hole CH passing through the plurality of conductive lines 130 and the plurality of insulation layers 120 (Fig. 5B); and
a plurality of outer blocking dielectric layers 125 (e.g. aluminum oxide, [0072]), which may act as outer blocking dielectric layers) between the plurality of conductive lines 130 and the channel layer 145, in at least some of the plurality of insulation lines,
decreases toward the main surface. 
           
    PNG
    media_image1.png
    529
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    736
    589
    media_image2.png
    Greyscale

	Lim failed to teach the plurality of outer blocking dielectric layers between the plurality of conductive lines and the channel layer, in at least some of the plurality of conductive lines; and the width of each of the plurality of outer blocking dielectric layers in the horizontal direction increases toward the main surface.  In addition, there is no secondary reference is able to remedy the deficiencies of Lim with reasonable motivation.
	In re claim 11, the current inventio is deemed to be directed to a nonobvious improvement over the invention of Lim.   The improvement comprises a plurality of outer blocking dielectric layers between a plurality of first and second conductive lines and a channel layer, in all of the plurality of first conductive lines and at least some of the plurality of second conductive lines; and a width of each of the plurality of outer blocking increases toward the main surface.  In addition, there is no secondary reference is able to remedy the deficiencies of Lim with reasonable motivation.
	In re claim 16, the current inventio is deemed to be directed to a nonobvious improvement over the invention of Lim.   The improvement comprises a plurality of second blocking dielectric layers between the plurality of conductive lines and the first blocking dielectric layer in at least some of the plurality of conductive lines, with respect to the channel hole, a first width of a second blocking dielectric layer of an uppermost conductive line among the plurality of conductive lines operating as a memory cell is set in the horizontal direction, a second width of a second blocking dielectric layer of a lowermost conductive line among the plurality of conductive lines operating as a memory cell is set in the horizontal direction, a third width of a second blocking dielectric layer of a center conductive line closest to the uppermost conductive line and the lowermost conductive line in the vertical direction is set in the horizontal direction,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 23, 2022



/HSIEN MING LEE/